Citation Nr: 0532467	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  02-04 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right knee osteoarthritis, prior to July 2, 2001.

2.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a right knee meniscal injury with 
osteoarthritis, as of July 2, 2001.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1965.

This case first came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision in 
which the Boston, Massachusetts, Regional Office (RO) of the 
Department of Veterans Affairs (VA) granted service 
connection for a right knee disability and assigned a 10 
percent rating therefor, effective March 28, 2000.  In a June 
2003 rating decision, the RO increased the rating to 20 
percent, effective as of July 2, 2001.  

In October 2003, the Board remanded this case in order to 
obtain additional evidence and to address due process 
concerns.  The case is again before the Board for appellate 
review.

A personal hearing was held before the undersigned Acting 
Veterans Law Judge, sitting at the RO, in May 2003.  A 
transcript of that hearing has been associated with the 
veteran's VA claims file.

Issues not on appeal

In its June 2003 remand, the Board noted that the veteran's 
May 2003 testimony raised the issues of entitlement to 
service connection for residuals of a fractured right femur 
as secondary to service-connected right knee disability, and 
entitlement to a total rating based on individual 
unemployability.  The Board pointed out that these issues had 
not been adjudicated by the RO, were not before the Board on 
appeal, and were accordingly referred to the RO for 
appropriate action.

A review of the veteran's claims file does not indicate that 
these issues, as of this date, have been addressed by the RO.  
They are again referred to the RO for all appropriate action.


FINDINGS OF FACT

1.  Prior to July 2, 2001, right knee osteoarthritis was 
manifested primarily by complaints of right knee locking, and 
by full or normal right knee range of motion.

2.  As of July 2, 2001, the veteran has been in receipt of 
the maximum schedular rating that can be assigned for a right 
knee meniscal injury.

3.  As of July 2, 2001, the veteran's right knee disability 
has been manifested by right knee extension of 0 (zero) 
degrees and by right knee flexion of no less than 120 
degrees.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for right knee osteoarthritis, prior to July 2, 2001, 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4, §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (2005).

2.	The criteria for an initial rating in excess of 20 
percent for residuals of a right knee meniscal injury 
with osteoarthritis, as of July 2, 2001, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5258 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for his service-
connected right knee disability, which has been rated as 10 
percent disabling for the period prior to July 2, 2001, and 
as 20 percent disabling as of that date.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)].  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted at 38 
C.F.R. § 3.159 (2005).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but still pending before VA on that date.  In 
this case, while the veteran's claim was filed prior to 
November 2000, it was still pending before VA as of the date 
of VCAA enactment.  The provisions of the VCAA and the 
implementing regulations are, accordingly, applicable.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

The current standard of review for all claims is as follows.  
Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  38 
U.S.C.A. § 7104 (West 2002).  When there is an approximate 
balance of the evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Duty to notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, 
including notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

In this case, VCAA letters were sent to the veteran in July 
2001, April 2003, April 2004, and November 2004.  The veteran 
was specifically informed that in order to establish 
entitlement to increased compensation for his left knee 
disability, the evidence would have to show that the 
disability had increased in severity.  The letters also 
informed the veteran that VA was responsible for obtaining 
relevant records from any federal agency, to include medical 
records from the military, VA medical records (including 
private facilities where VA authorized treatment) and the 
Social Security Administration.  He was also advised that VA 
would make reasonable efforts to obtain relevant records not 
held by any federal agency, to include records from state or 
local governments, private doctors and hospitals, or current 
or former employers.  The veteran was advised that, if the 
evidence was not in his possession, he was to give VA 
sufficient information so that it could be requested from the 
person or agency that had it.  In addition, the supplemental 
statement of the case he was furnished in August 2005 set 
forth the provisions of 38 C.F.R. § 3.159, whereby the 
provisions of the VCAA were implemented by VA; these 
regulations specifically indicate that VA is to request that 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  The veteran was accordingly 
advised in this case that he could furnish any additional 
evidence he thought probative to her claim.  It is clear that 
the veteran has been amply notified of what was required of 
him and of VA in connection with his claim.

The Board observes that the veteran's increased rating claim 
was initially adjudicated in September 2000, prior to the 
enactment of the VCAA and obviously prior to the issuance of 
any VCAA letter.  However, there is no question of due 
process impropriety due to a lack of "timeliness," in view 
of the fact that his claim was subsequently readjudicated by 
the RO, as reflected by the supplemental statement of the 
case issued in August 2005.  Under these circumstances, VA's 
duty to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Duty to assist

VA has a duty to obtain evidence needed to substantiate a 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the veteran's VA treatment records have been associated 
with the claims folder.  The veteran was notified of the need 
for a VA examination, with examinations conducted in May 
2000, August 2001, April 2004, and May 2005.  There is no 
indication that any pertinent evidence was not received.  
Thus, VA's duty to assist has been fulfilled.

The veteran and his representative have been accorded the 
opportunity to present evidence and argument in support of 
his claim.  He testified at a hearing before the undersigned 
in October 2003.  General due process considerations have 
therefore been satisfied.  See 38 C.F.R. § 3.103 (2005).

Based on this history, the Board concludes that all relevant 
information has been obtained for determining the merits of 
the veteran's claim, and that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating her claim.  See Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).  The Board will accordingly move on to 
a discussion of the merits of the claim.

Factual background

Service connection for a right knee disability characterized 
as right knee osteoarthritis spurring was granted by the RO 
in a September 2000 rating decision, based on a review of 
service medical records showing that he had been hospitalized 
for possible rupture of the lateral meniscus, and the report 
of a May 2000 VA examination indicating a diagnosis of right 
knee osteoarthritis spurring.  A 10 percent disability rating 
was assigned, pursuant to the criteria set forth at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5257 and based on the 
report of the May 2000 VA examination, which showed 
complaints by the veteran of knee locking, and right knee 
swelling on examination.  Range of motion was deemed to be 
normal, with flexion to 140 degrees and extension to 0 (zero) 
degrees.  There was no tenderness or redness of the knee, and 
drawer's and McMurray's tests were negative.

In a statement received by VA on July 2, 2001, the veteran 
requested an increased rating; this was deemed by the Board 
in its October 2003 remand as constituting a notice of 
disagreement with the RO's assignment of the 10 percent 
rating in September 2000.  

The report of an August 2001 VA examination shows complaints 
by the veteran of right knee locking and stiffness.  The 
examiner noted that the veteran exhibited no signs of 
abnormal weight bearing and had no limitation of function as 
to either standing or walking.  On examination, there were no 
signs of acute inflammation such as effusion, warmth, redness 
or tenderness.  There was no joint line tenderness or 
crepitation.  The veteran was able to extend the knee 
normally to 0 (zero) degrees and flex to 140 degrees.  
Drawer's and McMurray's tests were negative, the patellar and 
collateral ligaments were intact, and there was no atrophy of 
the proximal musculature.  Sensory, motor and reflex 
examination was normal.

A September 2002 VA treatment record indicates an impression 
of mild right medial compartment degenerative joint disease 
as well as a complex tear of his medial meniscus and possible 
tear of his lateral meniscus.  It was noted that the veteran 
cited a history of painful locking and catching several times 
per day.

In a June 2003 rating decision, the RO increased the rating 
assigned for the veteran's service-connected right knee 
disability to 20 percent, effective as of July 2, 2001, based 
on medical evidence showing meniscus tears and locking.  The 
veteran's disability was recharacterized as right knee 
meniscal injury and osteoarthritis, rated under Diagnostic 
Code 5258.

The report of an April 2004 VA examination shows that the 
veteran indicated that he had been advised to undergo a 
meniscectomy, but had refused to accept that recommendation.  
He also indicated that he experienced occasional right knee 
locking and swelling.  On examination, it was noted that his 
right knee range of motion was "very great," with normal 
flexion to 140 degrees.  There was a positive McMurray's 
test, but a negative Lachman's test.  There was no atrophy of 
the proximal muscles of the thigh, and there were no joint 
abnormalities in that there were no unusual bony findings.

The report of a May 2005 VA examination shows that the 
veteran was continuing to defer arthroscopic surgery on his 
right knee.  He indicated that his knee locked only once per 
month, and that he experienced fairly constant low-level 
right knee pain, described as 1 or 2 on a scale of 1-10.  On 
examination, the right knee hyperextended by 1 or 2 degrees, 
with flexion to 120 degrees.  In full extension there was no 
effusion or soft tissue swelling; the knee was stable to 
varus and valgus stresses in full flexion, although in 30 
degrees of flexion there was a "jog" of medial laxity to 
valgus stress.  Lachman's test was negative; McMurray's test 
was positive in the sense of both local discomfort and a 
local palpable click.  Anterior and positive drawer were 
negative, as was the pivot shift test.  On X-ray, there were 
moderate degenerative arthritic changes, mostly in the 
patellofemoral joint, along with some medial compartment 
narrowing.

Relevant law and regulations

Disability ratings - in general

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Rating 
Schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, for the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.1 (2005).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2005).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2005).

Diagnostic criteria

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, leg extension 
limited to 5 degrees is noncompensable, leg extension limited 
to 10 degrees is 10 percent disabling, leg extension limited 
to 15 degrees is 20 percent disabling, leg extension limited 
to 20 degrees is 30 percent disabling, leg extension limited 
to 30 degrees is 40 percent disabling, and leg extension 
limited to 45 degrees is 50 percent disabling.

Under Diagnostic Code 5260, leg flexion limited to 60 degrees 
is noncompensable, leg flexion limited to 45 degrees is 10 
percent disabling, leg extension limited to 30 degrees is 20 
percent disabling, and leg flexion limited to 15 degrees is 
30 percent disabling.

 Under Diagnostic Code 5257, impairment of the knee 
manifested by slight recurrent subluxation or lateral 
instability is 10 percent disabling, impairment of the knee 
manifested by moderate recurrent subluxation or lateral 
instability is 20 percent disabling, and impairment of the 
knee manifested by severe recurrent subluxation or lateral 
instability is 30 percent disabling.  

In addition, under Diagnostic Code 5258, dislocation of the 
semilunar cartilage, with frequent episodes of "locking," 
pain, and effusion into the joint, is rated as 20 percent 
disabling.  This is the only, and therefore maximum, rating 
that can be assigned under this diagnostic criterion.

Analysis

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  See also Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, however, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

The veteran's right knee disability is currently rated under 
Diagnostic Code 5258, which pertains to dislocation of the 
semilunar cartilage.  This rating has been in effect since 
July 2, 2001, when the veteran's request for an increased 
rating, subsequently deemed to constitute a notice of 
disagreement with the September 2000 rating decision, was 
received.  As indicated above, as of that date the veteran's 
right knee disability was considered to encompass a meniscal 
injury.  Prior to July 2, 2001, the veteran's right knee 
disability was rated under Diagnostic Codes 5257, which 
pertains to knee impairment manifested by recurrent 
subluxation and lateral instability, and Diagnostic Code 
5003, which pertains to arthritis and under which referral is 
required to the diagnostic criteria for limitation of motion, 
which in this case are set forth at Diagnostic Codes 5260 and 
5261 as regards knee movement.  

Entitlement to an initial rating in excess of 10 percent for 
right knee osteoarthritis, prior to July 2, 2001

As a preliminary matter, the Board notes that the VA General 
Counsel has concluded that a claimant who has arthritis and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 (arthritis) and 5257 (instability), and 
that evaluation of knee dysfunction under both codes would 
not amount to pyramiding under 38 C.F.R. § 4.14 (2005).  See 
VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 
14, 1998).  The Court has held that disabilities may be rated 
separately without violating the prohibition against 
pyramiding unless the disorder constitutes the same 
disability or symptom manifestations.  See also Esteban v. 
Brown, 6 Vet. App. 259,

The evidence dated prior to July 2, 2001, consisting 
primarily of the report of the May 2000 VA examination, shows 
that the veteran exhibited flexion to 140 degrees, and 
extension to 0 (zero) degrees.  This is considered to 
constitute full or normal motion of the knee (see 38 C.F.R. 
§ 4.71, Plate II).  Under both Diagnostic Codes 5260 and 
5261, such range of motion is not compensable.  

Inasmuch as a 10 percent disability rating was assigned, the 
question accordingly becomes whether recurrent subluxation or 
lateral instability during the period at issue (that is, 
before July 2, 2001) was at least moderate in nature, so as 
to warrant assignment of an increased (20 percent) rating 
under Diagnostic Code 5257.  The report of the May 2000 VA 
examination, while noting complaints of recurring locking, 
does not indicate that there were any pathological findings 
that would reflect the incurrence of locking, subluxation or 
lateral instability; rather, the report shows that there was 
no right knee tenderness or redness, with normal diagnostic 
testing.  The report does not show that any ligamental 
deformity or impairment was discerned.  

In brief, the evidence does not demonstrate that any right 
knee recurrent subluxation or lateral instability that was 
manifested prior to July 2, 2001, was more than slight in 
nature.  Likewise, the evidence does not demonstrate that 
there was any functional impairment that is not adequately 
compensated by the 10 percent disability rating that was in 
effect at that time; to reiterate, the veteran exhibited full 
range of right knee motion, and there was no right knee 
tenderness.  See DeLuca, supra, and 38 C.F.R. §§ 4.40 and 
4.45.

With regard to the question of entitlement to an initial 
rating in excess of 10 percent for right knee osteoarthritis, 
prior to July 2, 2001, the Board finds that the preponderance 
of the evidence is against the veteran's claim for such an 
increase.  As is evident from the above discussion, range of 
right knee motion was noncompensable, while the impairment 
resulting from recurrent subluxation or lateral instability 
was productive of no more than slight disability, warranting 
a 10 percent rating when the applicable diagnostic criteria 
are combined.  His claim for such an increase, accordingly, 
fails.

Entitlement to an initial rating in excess of 20 percent for 
residuals of a right knee meniscal injury with 
osteoarthritis, as of July 2, 2001

As discussed above, the RO, in its June 2003 rating decision, 
characterized the veteran's service-connected right knee 
disorder as encompassing a meniscal injury, effective as of 
July 2, 2001, and assigned a 20 percent rating therefor, 
pursuant to Diagnostic Code 5258.

The current 20 percent rating in effect for this disability 
is the maximum rating that can be assigned for dislocation of 
the semilunar cartilage.  In the absence of evidence 
indicating right knee ankylosis (under which a 30 percent 
rating can be assigned under Diagnostic Code 5256), or 
service-connected impairment of the tibia and fibula, 
manifested by malunion with marked knee disability (under 
which a 30 percent rating can be assigned under Diagnostic 
Code 5262), the Board finds that a rating in excess of the 20 
percent evaluation that has been in effect since July 2, 
2001, is not warranted.  It is noted, in passing, that 
inasmuch as 20 percent is the maximum schedular rating that 
can be assigned for meniscal impairment, such rating 
contemplates any functional impairment that may also be 
manifested.  See DeLuca, supra, and 38 C.F.R. §§ 4.40 and 
4.45.

The evidence dated as of and subsequent to July 2, 2001, also 
does not demonstrate that compensation could be awarded for 
limitation of motion under Diagnostic Codes 5260 or 5261.  
The reports of the various VA examinations conducted since 
July 2, 2001, all reflect right knee ranges of motion that 
are noncompensable.  

In brief, the preponderance of the evidence is against the 
veteran's claim for a rating greater than 20 percent for 
residuals of a right knee meniscal injury with 
osteoarthritis, as of July 2, 2001.  That claim, accordingly, 
also fails.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

As was discussed above, the RO granted service connection for 
a right knee disability as of March 28, 2000, with a 10 
percent rating assigned between that date and July 1, 2001, 
and a 20 percent rating assigned as of July 2, 2001.  In 
essence, the RO "staged" the ratings for this disability.  
The Board has found that these ratings were appropriate, in 
that higher ratings could not be awarded for either period.  
Accordingly, staged ratings, other than those already 
assigned, are not appropriate. 


ORDER

An initial rating in excess of 10 percent for right knee 
osteoarthritis, prior to July 2, 2001, is denied.

An initial rating in excess of 20 percent for residuals of a 
right knee meniscal injury with osteoarthritis, as of July 2, 
2001, is denied.



	                        
____________________________________________
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


